Citation Nr: 1309962	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-40 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation (rating) in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from September 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD, and assigned a 30 percent initial rating, effective June 22, 2009.  The Veteran entered a notice of disagreement with the initial rating and effective date assigned.  A September 2010 rating decision during the appeal granted a 50 percent initial disability evaluation for his PTSD, and assigned an effective date from November 3, 2003 (date of receipt of claim for service connection). The grant of a higher initial rating is not a full grant of the benefit sought on appeal.  With regard to the effective date, the Veteran's substantive appeal did not indicate any further disagreement with effective date, which is the earliest date legally possible, so is a full grant of the benefits as to the effective date question.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has not only reviewed the Veteran's physical claims file, but also the file on Virtual VA, to ensure a total review of the available evidence. 

Although the Veteran contended that his PTSD renders him unemployable, he had already made a separate claim with the RO in April 2011 for a total disability rating based on individual unemployability (TDIU), which was developed for adjudication, but deferred, by the RO.  Because the issue of TDIU has already been identified in this case, and is deferred awaiting adjudication, this case is distinguishable from Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting that an appeal for higher rating somehow includes TDIU).  For this reason, the Board will not infer jurisdiction over the claim for TDIU, and, as the claim for TDIU is  already pending claim to the RO, there is no need to remand the claim to the RO.  

The Board also notes that the RO issued a statement of the case as to the rating assigned for the Veteran's prostate cancer, status-post prostatectomy with scar, in September 2010; however, the Veteran did not submit a VA Form 9 or otherwise perfect his appeal as to this issue.  

Moreover, the Board observes that, in January 2013, the Veteran submitted a statement inquiring as to the status of his claims for service connection for diabetes mellitus, Type II, and prostate cancer; however, the Board also observes that service connection has been granted for these disabilities, effective August 6, 2001 and November 14, 2008, respectively.  As such, it is unclear as to the nature of the Veteran's inquiry, and the RO should clarify the Veteran's intentions.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the initial rating period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired memory, anxiety, irritability, recurrent recollections, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 50 percent for PTSD have not been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in January 2004, March 2005, and July 2005, to the Veteran.  These letters explained the evidence necessary to substantiate the initial claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, March 2006 and March 2009 letters from VA to the Veteran explained how a disability rating is determined for a service-connected disability and the basis for determining an effective date upon the grant of any benefit sought.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran was examined by VA in connection with his claim in 2009.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  The examination report contains all the findings needed to evaluate the disability, including his history and clinical evaluation.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's appeal. 

The Veteran's appeal for a higher evaluation is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  In the Veteran's case currently on appeal to the Board, there is no evidence of worsening of the Veteran's disability since the most recent, 2009 VA examination, including no assertion by the Veteran of worsening since the last VA examination.  The Veteran here does not assert that his disability has worsened since the June 2009 VA examination; he merely asserts entitlement to a higher disability evaluation.  The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disability on appeal, does not suggest that the disability on appeal has worsened since the last VA examination in 2009.  As the evidence does not show worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded an adequate examination on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria for Rating PTSD

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of the award when his disability may have been more severe than at other times during the course of his appeal.

The Veteran's PTSD has been initially evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The next higher 70 percent evaluation is provided for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.   

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.   

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id.   

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 


Analysis of Initial Rating for PTSD

The Veteran contends that a higher initial disability rating than 50 percent for PTSD is warranted.  In his notice of disagreement and substantive appeal, he wrote that he thought that his PTSD symptoms cause serious impairment.  

After a review of all the evidence, lay and medical, the Board finds that for the entire initial rating period on appeal the Veteran's service-connected PTSD more nearly approximates the criteria for a 50 percent disability evaluation under Diagnostic Code 9411.  Additionally, the schedular diagnostic criteria adequately describe the severity of impairment and symptomatology of the Veteran's service-connected PTSD.  Throughout the initial rating period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms impaired memory, anxiety, irritability, recurrent recollections, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    

The evidence shows that the Veteran does not experience panic attacks, nor does he have obsessional rituals, delusions or hallucinations, spatial disorientation, or illogical speech or thought processes as a result of his depressive disorder; he is alert and oriented upon examination, and he has not reported any suicidal or homicidal ideation, or delusions and hallucinations.  The Veteran related that he experienced fear and hyperarousal due to intrusive and recurrent memories upon VA examination in June 2009; however, the VA examiner did not characterize this as panic attacks.  

The VA examiner and treating providers assessed that symptoms of PTSD interfered with social relationships for the Veteran.  The VA examiner in June 2009 assigned a GAF score of 55, and treatment records show a GAF scores of 45 in January 2010.  A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 41-50 indicates serious symptoms or any serious impairment in social or occupational functioning.  A GAF score of 51-60 contemplates moderate symptoms or moderate difficulty in social and occupational functioning.  See DSM-IV at 44-47.  The GAF scores of the VA examiner and treating providers take into account all of the evidence of record, lay and objective, such that a fuller picture of the nature and history of the Veteran's PTSD is provided when GAF scores are interpreted in this light.  

The Board acknowledges that several VA treatment records show a GAF score expressed in percentages in January 2010, in relation to a relapse of the Veteran's nonservice-connected substance abuse treatment, as well as a GAF score of 33 in a private report dated November 2003 from Goldsboro Psychiatric Clinic, based on the Veteran's report of hallucinations, social isolation, and angry outbursts.  However, evaluation by Goldsboro in November 2003 showed that the Veteran was cooperative, with normal hygiene and speech, linear thought process, intact cognition, and fair insight and judgment; the Veteran had denied suicidal or homicidal ideation, as well as delusions and hallucinations.  

GAF scores are not dispositive of the rating to be assigned, and must be considered in conjunction with the evidence of record as a whole.  In this case, the Board finds to be more probative the more specific evidence of the degree of occupational and social impairment, the evidence as to specific symptoms, and the assigned GAF score by the VA examiner of 55.  The GAF score of the VA examiner takes into account all of the medical evidence of record, lay and objective, for the entire rating period on appeal, such that a fuller picture of the nature and history of the Veteran's PTSD is provided.  See 38 C.F.R. § 4.2 (it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present). 

The June 2009 VA examination report, as well as VA treatment records dated January 2010, indicate that the Veteran's symptoms were productive of no more than moderate occupational and social impairment, with adequate insight and functional judgment due to his PTSD.  The VA examination report indicates that the Veteran was pleasant and cooperative upon examination, with good eye contact and normal speech; his thought process was linear and goal directed, although the Veteran did have some memory impairment.  There was no evidence of delusions, hallucinations, or homicidal ideation, although the Veteran did endorse passive suicidal ideation without intent or plan.  He endorsed experiencing sleep impairment, mood swings with episodic irritability and anger, recurrent intrusive thoughts, and anxiety.  He also indicated that he preferred social isolation to crowds and worked as a manager for 30 years for a painting company because the solitary nature of the position accommodated his PTSD symptoms.
 
VA treatment notes reflect that the Veteran's thought processes and communication were unimpaired, that his eye contact was good, and that he was fully oriented and alert, with normal speech; the clinical evidence did not demonstrate that he had obsessive or ritualistic behavior.  He denied hallucinations and delusions, as well as denied suicidal or homicidal ideation.  He did not report experiencing panic attacks, impairment in hygiene or grooming, or inability to maintain activities of daily living.  However, January 2010 detoxification treatment notes showed that the Veteran has some impairment of judgment, insight, and impulse control, which appeared to improve during treatment.  

In consideration of the foregoing, the Board has considered all of the Veteran's psychiatric symptoms in reaching its decision regarding entitlement to a higher rating, as they impact occupational and social impairment.  The Board particularly notes that the Veteran's PTSD has not been shown by the VA examiner or his treating providers to cause any impairment in activities of daily living.  Similarly, although the Veteran reported social isolation and some memory impairment, the evidence of record demonstrates that the Veteran has been able to hold a management position for 30 years, as it allowed the Veteran to accommodate his PTSD symptoms.  The June 2009 VA examiner opined that the Veteran's substance abuse was likely secondary to his PTSD and interferes with his participation in treatment for his PTSD; according to the VA examiner, the Veteran's PTSD and psychosocial functioning could improve with prolonged sobriety and PTSD treatment.  For these reasons, the Board finds that a preponderance of the evidence is against an initial disability evaluation in excess of 50 percent for PTSD for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7. 

The Board also finds that the criteria for a disability rating of 70 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence does not show that the Veteran experiences occupational and social impairment with deficiencies in most areas, and has not experienced obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation, as contemplated by a 70 percent disability rating under Diagnostic Code 9411.  As previously discussed, the Veteran endorses difficulty concentrating at his VA treatment appointments and VA examination, but a 50 percent evaluation contemplates such disturbances in mood and motivation, as well as impaired memory.  Likewise, the Veteran had no delusions, hallucinations, or homicidal ideation, and there is no indication upon screening that he is at risk of harm to himself or others.  Additionally, the VA examiner assessed that the Veteran's service-connected PTSD is as previously characterized and is productive of no more than moderate effects on his occupation and activities of daily living.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  See 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired memory, anxiety, irritability, recurrent recollections, sleep impairment, and difficulty in establishing and maintaining effective social relationships.  See Mauerhan, supra.  These symptoms are part of the schedular rating criteria, or otherwise "like or similar to" the rating criteria.  The GAF scores indicated by the DSM-IV, which are some evidence of the overall degree of occupational and social impairment, are incorporated as part of the schedular rating criteria.  See 38 C.F.R. § 4.130.

The disability rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  See 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


